     Case 2:20-cv-01489-TLN-CKD Document 11 Filed 01/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANGELO M. LOVE                                   No. 2:20-cv-01489-TLN-CKD P
12                       Plaintiff,
13            v.                                       FINDINGS AND RECOMMENDATIONS
14    SUZANNE M. PEERY, et al.,
15                       Defendants.
16

17           By order filed December 18, 2020, plaintiff’s complaint was dismissed and thirty days

18   leave to file an amended complaint was granted. The thirty day period has now expired, and

19   plaintiff has not filed an amended complaint or otherwise responded to the court’s order. Plaintiff

20   has consented to this court’s jurisdiction pursuant to 28 U.S.C. § 636(c) and Local Rule 302.

21           Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

22   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

23           These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

25   after being served with these findings and recommendations, plaintiff may file written objections

26   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

27   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

28   /////
                                                       1
     Case 2:20-cv-01489-TLN-CKD Document 11 Filed 01/27/21 Page 2 of 2


 1   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 2   (9th Cir. 1991).

 3   Dated: January 27, 2021
                                                    _____________________________________
 4
                                                    CAROLYN K. DELANEY
 5                                                  UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11   12/love1489.fta.docx

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
